Citation Nr: 1712216	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet (pes planus).

2. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1991 to December 1995.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

The Board previously remanded this matter for additional development in October 2013 and June 2016.  The development has been completed with respect to the claim being decided. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of the right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral pes planus pre-existed military service and did not chronically worsen therein. 


CONCLUSION OF LAW

Pre-existing bilateral pes planus was not aggravated during active military service. 38 U.S.C.A. §§ 1110, 1153, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.57 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court or Veterans Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A March 2008 letter provided notice of the evidence required to substantiate the claim for service connection for bilateral flat feet. Accordingly the Board finds that VA met its duty to notify the Veteran. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records and post-service VA treatment records.

In addition, the Veteran underwent an examination in November 2012 and December 2013, which included an addendum opinion in July 2016. These examinations are in the record. 

Also of record and considered in connection with this appeal is the transcript of the May 2013 Board hearing. The Veteran was provided an opportunity to set forth his contentions with respect to the issue of service connection for his pes planus, to the undersigned VLJ. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2013 hearing, the undersigned VLJ enumerated the issues on appeal about which the Veteran sought to testify. Also, information was solicited regarding aggravation of his pes planus during service. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and the hearing was legally sufficient.

As noted in the introduction, the claim has been remanded twice for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives concerning this issue. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly, the Board finds that the VA has met its duty to assist the Veteran with his claim. 

II. Flat Feet (Pes Planus)

In July 2007, the Veteran claimed service connection for bilateral flat foot (pes planus). He stated that wearing combat boots with no arch support in service caused a severe arch condition. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the Veterans Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Further, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  

VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition. 38 C.F.R. § 4.57. Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes. See 38 C.F.R. § 3.303(c), 4.9.  However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected. VAOPGCPREC 82-90 (July 18, 1990).  

Here, the Veteran's January 1991 entrance examination reflects a finding of bilateral pes planus. The VA December 2013 examination stated that the Veteran's flat feet are congenital. Because the January 1991 entrance examination documents bilateral pes planus and a VA examiner found that the pes planus is congenital, the Board finds that bilateral pes planus existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245  (1994); 38 C.F.R. § 3.304. Thus, the presumption of sound condition does not apply in this case. 38 U.S.C.A. § 1111. The Board will, therefore, consider whether service connection is warranted on the basis of aggravation of a pre-existing condition or by a superimposed injury. VAOPGCPREC 82-90 (July 18, 1990); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2016). It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994). In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach. See Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches"). Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government. See Wagner, 370 F.3d at 1096; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306 (b).

In July 2007, the Veteran stated that he had a severe arch condition due to his combat boots. At the May 2013 Board hearing, the Veteran testified that he had zero percent for flat feet in military service. He further stated that his condition worsened because of military service. The Veteran testified that he knew he had flat feet before entering service, but they never caused him any pain until service. The Veteran testified that before service he never experienced pain in his feet even though he had an active lifestyle being the captain of his basketball team. He also stated that he never used shoe inserts before service. At the hearing the Veteran made it clear that he did not complain about his flat feet in service because he had other medical issues more pressing and that he just worked through the pain in his feet. 

In March 2008, a fellow service member stated that the Veteran had had to lessen his physical activities, and now complained of the increased pain in his leg, back, and feet. The fellow service member stated that the Veteran cannot stand or kneel for long periods of time. 

The Veteran's service treatment records show that the Veteran suffered two foot injuries. As stated above, the Veteran's entrance examination noted that the Veteran had bilateral pes planus in January 1991. The Veteran's service treatment records also show in November 1993 the Veteran's pes planus is noted in an examination of the Veteran's right knee. In March of 1991, the Veteran was treated for a laceration of his right foot. Finally, in May 1994, the Veteran was diagnosed with a left foot metatarsal fracture.

The Veteran's post-service treatment records show the Veteran complained of pain in his feet in September 2007, and the physician noted the pain is likely related to knee joint pain. In August 2008, the Veteran complained of bilateral foot pain and the physician treating him speculated that the pain may relate to overuse and weight gain. In May 2013, the Veteran complained of bilateral foot pain. The Veteran was given arch support shoe inserts. The Veteran has also complained of bilateral foot pain in June of 2013, and complained that pain medication was not alleviating the pain. 

In July 2013, the Veteran visited a podiatry clinic for bilateral foot pain. The Veteran reported that he started experiencing pain for the past couple of months. The pain started in the left foot and then started in his right foot. The Veteran denied changes in shoes, activities, or trauma before the pain started, and that pain makes it difficult to walk. The examination of the Veteran's foot found flattening of the planter arch in both feet. He was diagnosed with hallux limitus. The Veteran was also fitted for custom orthotics. 

In November 2012, the Veteran had a VA medical examination. The medical examiner provided a negative opinion concerning the claim that the Veteran aggravated his pes planus during service. The examiner further opined that the Veteran's service-connected toe disability had no connection to the Veteran's foot condition because one does not cause the other, and there is no antalgic gait. 

In December 2013, the Veteran underwent another examination. In this examination the medical history stated that the Veteran had congenital pes planus. The examiner stated that there is clear confirmation of pes planus; and that the pes planus impacts the Veteran's ability to work, his ability to stand for more than four hours, and walking more than a mile. He stated that the Veteran currently does not use orthotics and that the Veteran's pes planus was moderate. Although, the January 2014 examination provided more detail concerning the Veteran's pes planus, the Board found it required an addendum opinion because it failed to provide an opinion concerning aggravation of the Veteran's pes planus during service, whether his service-connected knee disability aggravated the condition or consider that the Veteran had been prescribed custom orthotics and arch supports. 
 
In a July 2016 addendum opinion, the examiner opined that it is not at least likely as not that the bilateral pes planus, which preexisted service, permanently increased in severity as a result of service. The examiner reasoned that there was no severe in-service injury that could have permanently worsened the pes planus beyond its natural progression; and that the natural progression of flat foot often worsens over the years due to the stress of normal activities. The examiner further opined that receiving arch supports and custom orthotics for the Veteran's feet is simply part of the natural progression of pes planus. 

The July 2016 opinion also discussed whether the Veteran's service-connected knee condition aggravated the planus pes condition. The examiner opined that it is not at least likely as not that the bilateral pes planus is aggravated by the Veteran's service-connected knee condition beyond its natural progression. The examiner reasoned that there is no clearly abnormal gait that could have placed undue strain on the bilateral pes planus. He further stated that the natural progression of pes planus often worsens over time due to stress of physical daily activities. 

In evaluating the evidence the Board has considered the Veteran's lay statements that his foot pain occurred and worsened during service. The Board finds that the statements are competent. A veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). In this case the Veteran relayed the increase in pain he felt during service. Therefore, his statements are competent. 

The Board finds that the Veteran's statements of foot pain in service and since as well as a worsening foot condition because of service are not credible. The Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). In this case the Veteran did not report complaints associated with pes planus until 2007; the Veteran left service in 1995. The Veteran's fellow service member stated the Veteran started complaining of increased pain in his feet around 2008. The Veteran's statements that pain began during service are inconsistent with his medical records and a fellow lay statement that indicated that pain in his feet began sometime in mid to late 2007. Therefore, the Board finds that the Veteran's statement that pain in his feet increased during service not credible. 

The Board finds that the Veteran's pes planus was not likely aggravated beyond the natural progression of the disease. The July 2016 medical opinion stated that the Veteran's pes planus was not aggravated beyond the natural progression of the condition because there was no event that would have aggravated the Veteran's pes planus. The Veteran also did not report pain in his feet until September 2007. Therefore, there is no credible evidence presented by the Veteran or in the record that demonstrates aggravation of the Veteran's pes planus that would cause the presumption of aggravation to attach.

The Board finds that the Veteran's service-connected knee condition is less likely than not to have aggravated the Veteran's pes planus. A physician noted the Veteran's September 2007 medical records that the pain in the Veterans feet is likely due to the Veteran's knee condition; however the physician did not specify if that pain was linked to the Veteran's flat feet. Further, in August 2008 a physician noted that the Veteran's foot pain was linked to the Veteran's weight. In July 2016, the VA examiner opined that the Veteran's gait would not aggravate his flat feet and that therefore it was less likely than not that the Veteran's knee condition aggravated the Veteran's flat feet. Therefore, the Veteran's knee condition does not aggravate the Veteran's pes planus.   

The Board finds that the Veteran's service-connected toe disability likely did not aggravate the Veteran's pes planus beyond the natural progression of the condition. The VA examiner, in November 2012, opined that the Veteran's toe condition was not connected to the Veteran's flat feet and that the Veteran's gait did not cause the worsening of the flat feet. Therefore, it is less like than not that the Veteran's flat feet were permanently aggravated beyond the normal progression by the Veteran's service-connected left toe condition.  

Finally, to the extent that there is evidence that the Veteran's bilateral pes planus is a congenital disorder, there is no competent, credible, or probative evidence that such was subject to a superimposed disease or injury in service.  As noted there is no evidence of in-service injury that could have permanently worsened the pes planus beyond its natural progression, and the most probative medical evidence of record confirms this conclusion.  

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a pes planus disability was incurred in service, aggravated in service, or aggravated by service-connected disability. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for bilateral pes planus is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 
ORDER

Service connection for bilateral flat feet (pes planus) is denied. 


REMAND

A remand is required for the Veteran's claim of service connection for a right ankle disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In the Board's June 2016 remand, the Board directed the RO to obtain a supplemental medical opinion from the VA examiner who provided the December 2013 opinion regarding a nexus opinion for the Veteran's right ankle. The Board further directed the examiner to consider the Veteran's credible testimony that he had right ankle symptoms in service while doing field exercises and to provide a detailed rationale.     

A remand by the Board confers on the Veteran a right to compliance with the terms of that remand. Stegall, 11 Vet. App. at 271. The Board finds that the RO failed to substantially comply with the Board's remand directives. The Board directed the VA examiner to consider the Veteran's credible statements concerning his right ankle in service, which the examiner appears to have failed to do. A review of the records shows an addendum opinion in July 2016. The examiner opined it is not at least as likely that the ankle sprain is related to service. The examiner's rationale was that there is no evidence of any connection and there is no clearly documented continuum of care from service until now. The examiner did not address the Veteran's credible statements concerning his ankle in service.

Therefore, the Board finds that a remand is required to ensure than an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's right ankle disability. 

2. Obtain an addendum opinion from the VA examiner who provided the July 2016 opinion. If that examiner is unavailable the requested opinion should be obtained from an appropriate VA examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following:

The examiner is asked to provide an opinion as to whether the right ankle sprain is at least as likely as not related to service.

The examiner should consider and address the Veteran's credible testimony that he had right ankle symptoms in service during field exercises.

The examiner should provide a detailed rationale for the opinion. If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


